IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : No. 782
                                         :
APPOINTMENT TO THE CONTINUING            : SUPREME COURT RULES
LEGAL EDUCATION BOARD                    :


                                      ORDER

PER CURIAM
         AND NOW, this 14th day of November, 2018, Candice L. Komar, Esquire,

Allegheny County, is hereby appointed as a member of the Continuing Legal Education

Board for a term of three years, commencing January 1, 2019.